DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitations "the first base station” and “the plurality of base stations”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitations "the plurality of base stations” and “the plurality of base stations”.  There is insufficient antecedent basis for these limitations in the claim.
Claims 8-12 are rejected as indefinite for depending from an indefinite parent claim.
Claims 20-24 are rejected as indefinite for depending from an indefinite parent claim.

Response to Arguments
Applicant's arguments have been fully considered but they are either not persuasive or moot. Applicant’s arguments against Worral and Fajardo, to the effect that these references do not disclose PDCP or RLC status reports, have been rendered moot in view of the new reference cited below.
Applicant’s arguments directed against Pelletier and its combinability with respect to the other cited references, are addressed in the respective motivation statements in the rejections below. 
Please see rejections below for details.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 13, 15, 25,27 U.S. Patent Publication No. 20130136102 A1 to Macwan et al., in view of U.S. Patent Publication No. 2014/0056243 A1 to Pelletier et al., further in view of U.S. Patent Publication No. 2002/0046379 A1 to Miki et al. and WO 2008/097489 A2 to Interdigital (“Interdigital”).
As to claim 1, Macwan discloses a method of reporting a status for a data flow operable at a UE, comprising:
receiving a configuration indicating that a data flow, having duplicate packets, will be sent from a plurality of base stations on a plurality of connections (Figs. 2 and 7 and paragraphs 37-38, 60-63, disclosing a method of determining that a data flow is to be duplicated and sent to the mobile terminal via a base station and a wifi access point base station; further see paragraph 62, disclosing “instructing the mobile device to establish a wireless communication with the wifi access point in response to” the determination that the data flow is to be duplicated and transmitted via two base stations, teaching to a PHOSITA that such instruction is a broadest reasonable interpretation of the recited “configuration”, further teaching “operable at a UE”);
receiving a packet in the data flow from one of the plurality of base stations on at least one of the plurality of connections (see citations and discussion above);
determining that the packet has a duplicate packet (see citations above, and Fig. 2 and paragraphs 38-42, disclosing the multiple signal processing system 208 in the UE recognizing and processing duplicate packets based on sequence numbering).
Macwan does not explicitly disclose sent via layers in a protocol stack having a packet split at a packet data convergence protocol layer or a radio link control layer.
Pelletier discloses a data flow sent via layers in a protocol stack having a packet split at a packet data convergence protocol layer or a radio link control layer (see, e.g., Fig. 15, 16 and 19 and paragraphs 147-150, disclosing sending a data flow though a protocol stack having a packet split at the PDCP or RLC layer).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Pelletier, in conjunction with and to modify the teachings of Macwan, to reject this claim. For instance, it would have been obvious to a PHOSITA that the data flow comprising 
Macwan and Pelletier do not appear to explicitly disclose reporting a status, to the plurality of base stations, indicating to the plurality of base stations to discard the packet.
Miki discloses reporting a status, to the plurality of base stations, indicating to the plurality of base stations to discard the packet. (see, e.g., Fig. 4, especially step S84, paragraphs 77-89 and Fig. 11, paragraphs 111-113, especially paragraphs 111 and S195, disclosing the mobile station sending ACKs to the plurality of base stations, which causes the BSs to delete/discard the packet).

Miki, Macwan and Pelletier do not appear to explicitly disclose the UE sending a status report towards the base stations, wherein the status report comprises a PDCP status report or an RLC status report. 
Interdigital discloses the UE sending a status report towards the base stations, wherein the status report comprises a PDCP status report or an RLC status report. (Fig. 1 and paragraphs 30, 57, disclosing “The WTRU 110 may send an RLC status report to the UTRAN [i.e., towards the base stations as shown in Fig. 1] …”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Interdigital, in conjunction with and to modify the teachings of Miki, Macwan and Pelletier, to reject this claim. In particular, it would have been obvious to a PHOSITA that Interdigital’s teaching of “the UE sending a status report towards the base stations, wherein the status report comprises a PDCP status report or an RLC status report” and MIKI’s teaching of “reporting a status, to the plurality of base stations, indicating to the plurality of base stations to discard the packet” 
As to claim 3, Miki, Macwan, Interdigital and Pelletier teach the method as in the parent claim 1.
Miki discloses wherein sending a status report comprises sending a same status report to each of the plurality of base stations on each of the plurality of connections (see, e.g., Fig. 4, especially step S84, paragraphs 77-89 and Fig. 11, paragraphs 111-113, especially paragraphs 111 and S195, disclosing the mobile station sending ACKs to the plurality of base stations, which causes the BSs to delete/discard the packet).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Miki, in conjunction with and to modify the teachings of Interdigital, Macwan and Pelletier, to reject this claim.  The cited references are in the same field of endeavor concerning transmission of data through at least two access points.  The suggestion or motivation would have been to improve the robustness of routing a packet to a mobile through two access points (Pelletier, paragraphs 1-10 and Figs. 15-16 and 19; Fajardo, paragraphs 1-39 and Figs. 1-3; Macwan, paragraphs 1-9 
As to claims 13 and 15, see rejections for claims 1 and 3.
As to claims 25, 27, see rejections for claims 1 and 3.


Claims 7, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0248049 A1 to Fajardo et al., in view of U.S. Patent Publication No. 2014/0056243 A1 to Pelletier et al., further in view of WO 2008/097489 A2 to Interdigital (“Interdigital”).
As to claim 7, Fajardo discloses a method of transmitting a data flow, comprising:
Transmitting a configuration, to a UE, indicating that (see citations and discussion below, where Fig. 2 and paragraphs 101-109 disclose the two “copy responses” sent to the UE, teaching the recited “transmitting a configuration”, indicate to the UE that the data flow will be bicasted through the two access points CPA and NPA) a data flow, having duplicate packets, will be transmitted on a plurality of connections (Figs. 1-3 and paragraphs 84-89, 101-109, especially Fig. 2, disclosing a process where the mobile node MN can request that packets destined for it be bicasted through the CPA and the NPA, i.e., “transmitted on a plurality of connections”, where the two copy/bicasting requests received by the CPFW node in Fig. 2, teach the recited “determining”, further teaching that the bicasting process duplicates packets and transmits them through the two CPA and NPA access points, teaching duplicate packets)

Forwarding a duplicate of the packet to a second base station of the plurality of base stations (Figs. 1-3 and paragraphs 84-89, 101-109, teaching that the CPFW node, which could be at the CPA node, or elsewhere, forwarding the same packet to both the CPA and the NPA access points, teaching this limitation); and
Receiving a status report indicating to discard the packet (Figs. 1-3 and paragraphs 84-89, 101-109, especially Fig. 2, teaching that the “forward request” and the “terminate request” will flush or discard all copied packets, such two requests teaching embodiments of the recited “reporting a status”).
Fajardo does not explicitly disclose sent via layers in a protocol stack having a packet split at a packet data convergence protocol layer or a radio link control layer.
Pelletier discloses sent via layers in a protocol stack having a packet split at a packet data convergence protocol layer or a radio link control layer (see, e.g., Fig. 15, 16 and 19 and paragraphs 147-150, disclosing sending a data flow though a protocol stack having a packet split at the PDCP or RLC layer)
Forwarding at the packet split of the protocol stack (see citations and discussion above).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Pelletier, in conjunction with and to modify the combined teachings of Fajardo, to reject this claim.  In particular, Pelletier’s teaching of “forwarding at the packet split of the protocol stack” and Fajardo’s teaching of “Forwarding a duplicate of the packet to a second base station of the plurality of base stations” would have been combinable to a PHOSITA to reject “Forwarding a duplicate of the packet, at the packet split of the protocol stack, to a second base station of the plurality 
For instance, it would have been obvious to a PHOSITA that the data flow comprising duplicate packets generated as a result of Fajardo’s teaching above may be sent through the protocol stack having the packet split described in Pelletier, at least due to the similarity shared by Fajardo’s and Pelletier of sending the data flow through two base stations/enodebs. Note that there is no explicit prohibition in Pelletier against the transmission of a data flow comprising duplicate packets such as the one disclosed in Fajardo, through the split protocol stack structure in Pelletier, thus rendering these two references’ teachings further combinable to reject this claim.  The cited references are in the same field of endeavor concerning transmission of data through at least two access points.  The suggestion or motivation would have been to improve the robustness of routing a packet to a mobile through two access points (Pelletier, paragraphs 1-10 and Figs. 15-16 and 19; Fajardo, paragraphs 1-39 and Figs. 1-3).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Fajardo and Pelletier do not appear to explicitly disclose the UE sending a status report towards the base stations, wherein the status report comprises a PDCP status report or an RLC status report. 

Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Interdigital, in conjunction with and to modify the teachings of Fajardo and Pelletier, to reject this claim. This is at least due to the fact that the status/feedback in both Fajardo and Interdigital are sent from the UE in the direction of the network.  The cited references are in the same field of endeavor concerning transmission of data in an environment of at least two access points.  The suggestion or motivation would have been to improve the robustness of wireless routing and signaling (Pelletier, paragraphs 1-10 and Figs. 15-16 and 19; Fajardo, paragraphs 1-39 and Figs. 1-3; Macwan, paragraphs 1-9 and Fig. 2; Miki, paragraphs 1-43; Interdigital, paragraphs 1-17).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

As to claim 10, Fajardo, Interdigital and Pelletier teach the method as in the parent claim 7.
Fajardo further discloses transmitting a request to configure the data flow to be sent on more than one connection (Figs. 1-3 and paragraphs 84-89, 101-109, especially Fig. 2, disclosing a process where the mobile node MN can request that packets destined for it be bicasted, disclosing that a second “copy request” is sent to the CPFW/CPA node, which causes the data flow to be sent on more than one connection; further note paragraph 107 discloses that more than two “copy request” messages can be sent by the MN to the CPFW/CPA node to requests tri-casting, or four-casting, etc.; further teaching that 
As to claim 11, Fajardo, Interdigital and Pelletier teach the method as in the parent claim 7.
Fajardo further discloses further comprising receiving another configuration for the data flow to be sent on more than one connection, wherein transmitting the configuration is in response to receiving the other configuration (Figs. 1-3 and paragraphs 84-89, 101-109, especially Fig. 2, disclosing a process where the mobile node MN can request that packets destined for it be bicasted, disclosing that a second “copy request” is sent to the CPFW/CPA node, which causes the data flow to be sent on more than one connection; further note paragraph 107 discloses that more than two “copy request” messages can be sent by the MN to the CPFW/CPA node to requests tri-casting, or four-casting, etc., further teaching this limitation).
As to claim 12, Fajardo, Interdigital and Pelletier teach the method as in the parent claim 7.
Fajardo further discloses wherein transmitting the configuration is based on at least one service requirement of the data flow (Figs. 1-3 and paragraphs 84-89, 101-109, especially Fig. 2, disclosing a process where the mobile node MN can request that packets destined for it be bicasted; further see paragraph 22, teaching utilization of the disclosed bicasting process to facilitate handoff of delay sensitive applications such as live voice and/or video).
As to claims 19, 22-24, see rejections for claims 7, 10-12, in the same order.



Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2007/0248049 A1 to Fajardo et al., in view of U.S. Patent Publication No. 2014/0056243 .
As to claim 8, Fajardo, Interdigital and Pelletier teach the method as in the parent claim 7.
Worral further discloses further comprising forwarding the status report to the second base station (paragraph 15, disclosing the source eNB [corresponding to the CPA at which the CPFW node/function may be (co)located] sending a status message to the target eNB, i.e., the “second base station”).
Before the effective filing date, it would have been obvious to a person of ordinary skilled in the art to utilize the teachings of Worral, in conjunction with and to modify the combined teachings of Interdigital, Fajardo and Pelletier, to reject this claim.  The suggestion or motivation would have been to improve the robustness of wireless routing (Pelletier, paragraphs 1-10 and Figs. 15-16 and 19; Fajardo, paragraphs 1-39 and Figs. 1-3; Worral, paragraphs 1-52; Interdigital, paragraphs 1-17).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 9, Fajardo, Interdigital, Worral and Pelletier teach the method as in the parent claim 8.
Fajardo discloses wherein the status report indicates the packet has been received on a first connection of the plurality of connections, and the method further comprises ceasing forwarding he packet on other connections of the plurality of connections (Figs. 1-3 and paragraphs 84-89, 101-109, especially Fig. 2, teaching that the “forward request” and the “terminate request” will flush or discard all copied packets, such two requests teaching embodiments of the recited “status”, since the reception of 
As to claims 20,21, see rejections for claims 8,9.

Claims 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 20020046379 A1 to Miki et al., in view of U.S. Patent Publication No. 2014/0056243 A1 to Pelletier et al., further in view of WO 2008/097489 A2 to Interdigital (“Interdigital”) and U.S. Patent Publication No. 20130136102 A1 to Macwan et al.
As to claim 31, Miki discloses a method of wireless communication operable at a user equipment (UE), comprising:
Determining that a data flow, having duplicate packets, will be transmitted to a plurality of cells; Transmitting the duplicate packets to at least one of the plurality of cells (Figs. 9 and 10, paragraphs 99-110, disclosing transmitting the same packet to a plurality of BSs, teaching a Broadest-reasonable-interpretation embodiment of this limitation, in that the version of the packet/signal transmitted and received by each BS is a duplicate/version of the packet);
Receiving a status report indicating to discard at least one of the duplicate packets; Ceasing transmission of the at least one of the duplicate packets based on the status report (see citations and discussion above, further see S104, S144, and Fig. 4 and paragraphs 77-89, in particular, paragraph 89, disclosing the reception of an ACK causes the deletion/discarding the buffered packet, thus ceasing transmission of all versions/copies of the packet).
Miki does not appear to explicitly disclose sent via layers in a protocol stack having a packet split at a packet data convergence protocol layer or a radio link control layer.
Pelletier discloses sent via layers in a protocol stack having a packet split at a packet data convergence protocol layer or a radio link control layer (see, e.g., Fig. 15, 16 and 19).

Miki and Pelletier do not appear to disclose wherein the status report comprises a PDCP status report or a RLC status report.
Interdigital discloses the UE sending a status report towards the base stations, wherein the status report comprises a PDCP status report or an RLC status report. (Fig. 1 and paragraphs 30, 57, disclosing “The WTRU 110 may send an RLC status report to the UTRAN [i.e., towards the base stations as shown in Fig. 1] …”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Interdigital, in conjunction with and to modify the teachings of Miki, and Pelletier, to reject this claim. This is at least due to the fact that the status/feedback in both MIKI and Interdigital are sent from the UE in the direction of the network.  The cited references are in the same field of endeavor concerning transmission of data in an environment of at least two access points.  The suggestion or motivation would have been to improve the robustness of wireless routing and signaling (Pelletier, paragraphs 1-10 and Figs. 15-16 and 19; Fajardo, paragraphs 1-39 and Figs. 1-3; Macwan, paragraphs 1-9 and Fig. 2; Miki, paragraphs 1-43; Interdigital, paragraphs 1-17).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Miki, Fajardo and Pelletier do not appear to explicitly disclose “receiving a configuration” at the UE.
Macwan discloses receiving a configuration indicating that a data flow, having duplicate packets, will be sent from a plurality of base stations on a plurality of connections (Figs. 2 and 7 and paragraphs 37-38, 60-63, disclosing a method of determining that a data flow is to be duplicated and sent to the mobile terminal via a base station and a wifi access point base station; further see paragraph 62, disclosing “instructing the mobile device to establish a wireless communication with the wifi access point in response to” the determination that the data flow is to be duplicated and transmitted via two base stations, teaching to a PHOSITA that such instruction is a broadest reasonable interpretation of the recited “configuration”, further teaching “operable at a UE”).
Before the effective filing date, it would have been obvious to a person of ordinary skill in the art to utilize the teachings of Macwan, in conjunction with and to modify the teachings of Miki to reject this claim, in particular, the limitation “receiving a configuration indicating that a data flow, having duplicate packets, will be transmitted to a plurality of cells”. The cited references are in the same field of endeavor concerning transmission of data in an environment of at least two access points.  The suggestion or motivation would have been to improve the robustness of wireless routing and signaling (Pelletier, paragraphs 1-10 and Figs. 15-16 and 19; Fajardo, paragraphs 1-39 and Figs. 1-3; Macwan, paragraphs 1-9 and Fig. 2; Miki, paragraphs 1-43; Interdigital, paragraphs 1-17).  Furthermore, note that with regard to the claimed invention, especially the limitation above, all of the claimed elements have been shown to be known in the cited art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As to claim 35, Miki, Interdigital, Macwan and Pelletier teach the method as in the parent claim 31.
Miki discloses wherein receiving the status report comprises receiving a same status report from each of the plurality of cells (Figs. 9 and 10, paragraphs 99-110, disclosing transmitting the same packet to a plurality of BSs, teaching a Broadest-reasonable-interpretation embodiment of this limitation, in that the version of the packet/signal transmitted and received by each BS is a duplicate/version of the packet and further disclosing the possible scenario where all the BSs send back the same ACK/NACK)


Allowable Subject Matter
Claims 4-6,16-18,28-30,33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI TANG P CHENG whose telephone number is (571)272-9021. The examiner can normally be reached M-F, 9:30AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHI TANG P CHENG/Primary Examiner, Art Unit 2463